                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION



Jason Berdeau,                       )         C/A No.: 4:17-cv-02744-DCC
                                     )
                    Plaintiff,       )
                                     )
vs.                                  )
                                     )
Schaeffler Group, USA Inc. and Blue  )
Cross Blue Shield of South Carolina, )
                                     )
                    Defendants.      )
________________________________ )

                                OPINION AND ORDER


      Pending before this Court are the parties’ Cross-Memoranda In Support of

Judgment. ECF Nos. 24, 25, 26. Defendants filed Replies to Plaintiff’s Memorandum.

ECF Nos. 27, 28. Plaintiff Jason Berdeau alleges that he was a participant in his

employer’s, Schaeffler Group, USA Inc.’s (“Schaeffler”), self-funded health plan (the

“Plan”) and that he was entitled to recover benefits pursuant to the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq. Specifically, Plaintiff

alleges that he requested pre-authorization for certain medical procedures and/or

services under the Plan and that his pre-authorization request was improperly denied

by Defendants as not being medically necessary. Plaintiff alleges a cause of action

against both Defendants for recovery of ERISA benefits under 29 U.S.C. § 1132(a)(1)(B)




                                           1
(First Cause of Action).1


       The parties entered into and filed a Joint Stipulation agreeing: that Plaintiff

exhausted all of his administrative remedies under the Plan, to the contents of the

administrative record, to the applicable Plan terms, that the Court should apply an abuse

of discretion standard of review as to the determination of medical necessity, and that

the Court may dispose of Plaintiff’s claim based on the Joint Stipulation, the administrative

record and the parties’ Memoranda In Support of Judgment. ECF 19.


       The principal issue before this Court is whether the Plan’s final claim decision that

the medical procedure and/or service for which Plaintiff sought preauthorization was not

Medically Necessary was proper under the abuse of discretion standard of review. Based

on the arguments contained in the parties’ Memoranda in Support of Judgment, the joint

stipulation and the administrative record, the Court finds that the Plan’s denial of Plaintiff’s

request for pre-authorization was proper and not an abuse of discretion.


                                    FINDINGS OF FACT


       The Court makes the following findings of fact pursuant to Federal Rule of Civil

Procedure 52 based on the administrative record and the parties’ Joint Stipulation:


1.     The Schaeffler Plan

       Plaintiff’s employer, Schaeffler, established and/or maintained an ERISA

governed, self-funded group health plan for the benefit of its employees. AR 64-152.

Schaeffler was both the Plan Sponsor and Plan Administrator and at all times acted as


       1
          By order dated May 23, 2018, the Court granted Defendants’ motions to dismiss
Plaintiff’s ERISA breach of fiduciary duty claim. ECF 23.
                                               2
the claims fiduciary retaining the right to make final claim determinations under the Plan.

AR 80-81, 127, 129, 136. Schaeffler contracted with Defendant Blue Cross Blue Shield

of South Carolina (“BCBSSC”) to provide administrative claims payment services under

the Plan. AR 137. BCBSSC provided administrative claims payment services only and

did not assume any financial risk or obligation with respect to claims. As an eligible

employee, Plaintiff was a participant in the Plan.

2.     Plaintiff’s Claim

       On or about February 24, 2017, McLeod Spine Center at McLeod Regional

Hospital (“McLeod”) on behalf of Plaintiff, faxed Defendant BCBSSC seeking pre-

authorization for an anterior lumbar fusion at L5/S1, CPT codes 22558, 22845 and 22853.

AR 286-92.

       On March 7, 2017, Lena Bretous, M.D., a board-certified medical director at

BCBSSC, reviewed Plaintiff’s lumbar fusion claim and found that the requested procedure

was not medically necessary. AR 319. Dr. Bretous opined:

       Deny as not medically necessary the requested lumbar fusion procedure
       for member with back pain x 2 months with failed pain medications and
       epidural injections, based on Plan medical criteria, because the member
       has MRI confirmed no central canal stenosis at L5-S1 and no
       spondylolisthesis or rapidly progressive signs of motor loss or cauda equina
       syndrome; and no failed trial of 6 weeks of physical therapy in the past 6




                                             3
      months as required by Plan medical Policy CAM2 7011413 coverage
      requirements. The Plan confirmed that member has quit smoking x 6 weeks.

 (AR 319) (footnotes not in original).

      On March 7, 2017, McLeod contacted BCBSSC and requested a peer to peer

review between Dr. Bretous and McLeod physician, Willie S. Edwards, Jr., concerning

the requested lumbar fusion procedure. (AR 822). On March 9, 2017 a telephone peer

to peer review took place between Drs. Bretous and Dr. Edwards.                 (AR 874).

Contemporaneous notes of this peer to peer conversation by Dr. Bretous stated:

      First attempt: spoke to Austin; placed on hold; regarding denied ALIF
      [anterior lumbar interbody fusion] at L5-S1 for indication of DDD
      [degenerative disc disease] and HNP [herniated nucleus pulposus] after
      failed epidural injection, no 6 week trial of PT [physical therapy] and member
      quit smoking x 6 weeks. Per plan medical policy fusion procedure for
      symptomatic DDD with HNP. Spoke directly with Dr. Edwards; who
      analyzed adjacent segment disease above L5 and may not be a good
      candidate for fusion procedure at level below; member came from a


      2
          CAMs are medical policies assembled by BCBSSC as part of its duties as the
third-party claims processor. CAMs aggregate the most current peer-reviewed medical
literature on a given medical procedure or services, and make recommendations
regarding criteria for medical necessity and/or the investigational (experimental) nature
of services based on the consensus of the medical community. The CAMs state: “This
medical policy was developed through consideration of peer-reviewed medical literature
generally recognized by the relevant medical community, U.S. FDA approval status,
national accepted standards of medical practice and accepted standards of medical
practice in his community, Blue Cross and Blue Shield Association technology
assessment program (TEC) and other non-affiliated technology evaluation centers,
reference to federal regulations, other plan medical policies, and accredited national
guidelines.” AR 642.
      3
          The relevant pages of CAM 701141 can be found at AR 1262-64.




                                            4
       previous PCP [primary care provider] who put member through PT [physical
       therapy] as well as injection, Dr. Edwards understands reason for denial.
       Denial upheld on peer to peer.

AR 874.

       On or about March 10, 2017, BCBSSC received a fax request for pre-authorization

for the approval of durable medical equipment (“DME”) known as an osteogenesis

stimulator E0748 and a lumbar sacral orthosis L0637 from Palmetto Medical Equipment

of Florence. AR 646. On that same date, Dr. Bretous conducted a medical review of the

DME claim and found that the DME claim was also not medically necessary. (AR 859).

Dr. Bretous found:


       Deny as not medically necessary the requested bone growth stimulator and
       back brace for post-operative use because the authorization for the
       requested lumbar fusion was denied as not medically necessary upon
       medical review and upheld on peer to peer discussion with the requesting
       physician. Plan medical policy for lumbar fusion for an indication of severe,
       symptomatic lumbar degenerative disc disease is considered
       investigational and not approved for coverage. Therefore, the associated
       equipment for post-surgical therapy is also denied as not medically
       necessary.

AR 859.

       On March 10, 2017, BCBSSC wrote Plaintiff, Rakesh P. Chokshi, M.D., and

Palmetto Medical Equipment of Florence that Plaintiff’s DME claim was denied because

it was not medically necessary and investigational. AR 824-35. The letters stated in

relevant part:

       Deny as not medically necessary the requested bone growth stimulator and
       back brace for post-operative use because the authorization for the
       requested lumbar fusion was denied as not medically necessary upon
       medical review and upheld on peer to peer discussion with the requesting
       physician. Plan medical policy for lumbar fusion for an indication of severe,
       symptomatic lumbar degenerative disc disease is considered
       investigational and not approved for coverage. Therefore, the associated

                                            5
      equipment for post-surgical therapy is also denied as not medically
      necessary.

AR 824.4

      On March 29, 2017, BCBSSC wrote Plaintiff, Dr. Edwards and McLeod that the

request for pre-authorization for the anterior lumbar interbody fusion had been denied

because it was not medically necessary. AR 836-49. These letters stated in relevant part:


      [The] Medical Director has reviewed the service request for Spinal
      procedure 22558, 22845, 22853. We regret that we are unable to authorize
      the service request scheduled for 03/08/0217 for the following reason:

      The clinical and treatment information we received did not meet medical
      necessity criteria. According to the physician:

      Deny as not medically necessary the requested lumbar fusion procedure
      for member with back pain x 2 months with failed pain medications and
      epidural injections, based on Plan medical criteria, because the member
      has MRI confirmed no central canal stenosis at L5-S1 and no
      spondylolisthesis or rapidly progressive signs of motor loss or cauda equina
      syndrome; and no failed trial of 6 weeks of physical therapy in the past 6
      months as required by Plan medical policy CAM 701141 coverage
      requirements. The Plan confirmed that member has quit smoking x 6 weeks.

      Medically Necessary/Medical Necessity: healthcare services that a
      Provider, exercising prudent clinical judgment, would provide to a patient
      for the purpose of preventing, evaluating, diagnosing or treating an illness,
      injury, disease or its symptoms, and that are:

      1. In accordance with generally accepted standards of medical practice;




      4
         Despite being put on notice of his right to appeal the DME denial in the March
10, 2017 denial letter and a subsequent April 24, 2017 Explanation of Benefits (AR 648-
651), Plaintiff never separately appealed the denial of the DME claim. However, because
the DME claim was contingent on the lumbar fusion claim, Plaintiff’s lumbar fusion claim
most probably was encompassed by Plaintiff’s appeal of the fusion claim and Defendants
have so stipulated.
                                           6
      2. Clinically appropriate, in terms of type, frequency, extent, site and
      duration, and considered effective for the patient's illness, injury or disease;
      and,

      3. Not primarily for the convenience of the patient or Provider and not more
      costly than an alternative service or sequence of services at least as likely
      to produce equivalent therapeutic or diagnostic results as to the diagnosis
      or treatment of that patient's illness, injury or disease.

AR 836-37, 844-45, 847-48.

      On April 10, 2017, Plaintiff appealed the denial of the lumbar fusion. AR 302-18.

On April 26, 2017, a specialty matched, independent external review was conducted on

Plaintiff’s claim by board certified orthopedic surgeon Ryan Gocke, M.D. AR 1045-47. Dr.

Gocke found:

      Questions

      1. Is there sufficient published peer-reviewed data from well-constructed
      clinical studies to permit scientific conclusion regarding the durable benefit
      to health outcomes of the requested anterior lumbar interbody fusion L5-
      S1?

      No

      2 Based on the clinical Information provided, have all appropriate
      conservative treatments been tried for this condition?

      No

      3. Does the MRI demonstrate appropriate findings that would qualify the
      member for the requested surgery and if so are the imaging findings
      consistent with the clinical signs and symptoms?

      No

      4. Given the unique clinical circumstances of the member and utilizing
      evidence-based guidelines would the requested services be considered
      medically necessary and standard of care?

      No

      Rationale:
                                             7
      Per the review of the submitted clinical documentation, this is a 43-year old
      patient who is appealing the denial of surgery. The medical records indicate
      that the patient has multilevel degenerative disc changes. The patient has
      mild degenerative disc disease at L4-5 with moderate right and mild left
      neural foraminal stenosis. However, all appropriate conservative treatments
      have not been tried for this condition. The patient has not completed
      physical therapy, activity modifications, or pain management injections.
      There is not sufficient published peer-reviewed data from well-constructed
      clinical studies to permit scientific conclusion regarding the durable benefit
      to health outcomes of the requested anterior lumbar interbody fusion L5-S1
      for this patient. The MRI does not demonstrate appropriate findings that
      would qualify the member for the requested surgery. No instability is noted.
      Therefore, given the unique clinical circumstances of the member and
      utilizing evidence-based guidelines, the requested services would not be
      considered medically necessary or standard of care.

AR 1045-46.

      On April 26, 2017, Michael Lawhead, M.D., a board certified medical

consultant with BCBSSC reviewed Plaintiff’s anterior lumbar interbody fusion claim

and concurred with Dr. Gocke’s findings. AR 301. Dr. Lawhead found:

      Deny coverage. Specialty matched independent external review has
      determined that the patient has not completed physical therapy, activity
      modifications, or pain management injections. There is not sufficient
      published peer-reviewed data from well-constructed clinical studies to
      permit scientific conclusion regarding the durable benefit to health
      outcomes of the requested anterior lumbar interbody fusion L5-S1for this
      patient. The MRI does not demonstrate appropriate findings that would
      qualify the member for the requested surgery. No instability is noted.
      Therefore, given the unique clinical circumstances of the member and
      utilizing evidence-based guidelines, the requested services would not be
      considered medically necessary or standard of care. The plan agrees.

      Medically necessary/medical necessity: health care services that a
      provider, exercising prudent clinical judgment, would provide to a patient for
      the purpose of preventing, evaluating, diagnosing or treating an illness,
      injury, disease or its symptoms, and that are:




                                            8
      1. In accordance with generally accepted standards of medical or behavioral
      health practice;

      2. Clinically appropriate, in terms of type, frequency, extent, site and
      duration, and considered effective for the patient's illness, injury or disease;

      3. Not primarily for the convenience of the patient, patient, caregiver(s) or
      provider; and,

      4. Not more costly than an alternative service or sequence of services at
      least as likely to produce equivalent therapeutic or diagnostic results as to
      the diagnosis or treatment of that patient's illness, injury or disease.

      All requirements of the above-referenced definition must be met in order for
      a health care service to be deemed medically necessary. The failure of a
      health care service to meet any one of the above referenced requirements
      means, in the discretion of the corporation . . .

AR 301.

      On April 27, 2017, BCBSSC wrote Plaintiff, Dr. Edwards and McLeod that

Defendants’ denial of the requested lumbar fusion was being upheld on appeal.

AR 1048-58.

       On May 25, 2017, BCBSSC received a request from Plaintiff’s authorized

representative for an external review of Plaintiff’s requested lumbar fusion claim.

AR 918. On July 14, 2017, the Medical Review Institute of America, Inc., an

external review organization accredited by the URAC,5 wrote Plaintiff upholding

the denial of Plaintiff’s pre-authorization request for anterior lumbar interbody

fusion. AR 806-12. This decision stated in relevant part:

      Final External Review Decision:



      5
        URAC is a Washington DC-based non-profit organization that helps promote
health care quality through the accreditation of organizations involved in medical care
services.

                                             9
      Upon independent review the reviewer finds that the previous adverse
      determination/adverse determinations should be:
      Upheld
      The requested L5-S1 anterior lumbar interbody fusion (CPTs 22558, 22845
      and 22853) is not considered medically necessary for this patient based on
      the medical policy, Lumbar Spinal Procedures, #CAM 161.
      A Description of the Qualifications of the Reviewer:
      Reviewer Code: 3884
      This physician reviewer is board certified by the American Board of
      Orthopaedic Surgery in General Orthopaedic Surgery and completed a
      Fellowship in Spine surgery. This physician reviewer is a member of the
      North American Spine Society Evidence Based Medicine Committee. This
      physician has been in active practice since 1999.
                                        .   .    .
      Explanation of Findings:

      Per the Medical Policy, Lumbar Spinal Procedures, # CAM 1616:
      “Single level lumbar fusion with or without decompression is considered
      MEDICALLY NECESSARY when the following conditions are met:
      1) Lumbar back pain, neurogenic claudication, and/or radicular leg pain
      without sensory or motor deficit that impairs daily activities for at least 6
      months; AND --CRITERIA MET
      2) Failure to improve with at least 6 weeks of appropriate conservative
      therapy (six months for isolated LBP). Documented failure of at least 6
      consecutive weeks of any 2 of the following physician directed conservative
      treatments
      • Analgesics, steroids, and/or NSAIDS--CRITERIA MET
      • Structured program of physical therapy--CRITERIA MET
      • Structured home exercise program prescribed by a physical therapist,
      chiropractic          provider of physician --CRITERIA MET
      • Epidural steroid injection and or facet injections/selective nerve root
      blocks; AND—CRITERIA NOT MET
      3) Imaging studies corresponding to the clinical findings; AND
      4) At least one of the following clinical conditions:
      • Spondylolisthesis (Neural Arch Defect-Spondylolytic spondylolisthesis,
      degenerative spondylolisthesis and congenital unilateral neural arch
      hypoplasia); OR --CRITERIA NOT MET



      6
        CAM 161 replaced CAM 701141 in April 2017 and contained substantially the
same criteria. AR 614.
                                            10
          • Evidence of segmental instability-Excessive motion, as in degenerative
          spondylolisthesis, segmental instability, and surgically induced segmental
          instability; OR ---CRITERIA NOT MET
          • Revision surgery for failed previous operation(s) for pseudoarthrosis at the
          same level at least 6-12 months from prior surgery** if significant functional
          gains are anticipated; OR---CRITERIA NOT MET
          • Revision surgery for failed previous operation(s) repeat disk herniations if
          significant functional gains are anticipated; OR ---CRITERIA NOT MET
          • Fusion for the treatment of spinal tumor, cancer or infection; OR ---
          CRITERIA NOT MET
          • Chronic low back pain or degenerative disc disease (disc degeneration
          without significant neurological compression presenting with low back pain)
          must have failed at least 6 months of appropriate active non-operative
          treatment (completion of a comprehensive cognitive behavioral
          rehabilitation program is mandatory) and must be evaluated on a case-by-
          case basis” ---CRITERIA NOT MET

          In this 44 year old claimant, he does not meet the criteria for the requested
          service. The patient does not demonstrate any instability or neurological
          deficit. Therefore, the request is not medically necessary based on the
          medical policy criteria.

          Per the Summary Plan Description, Exclusions section, page 40, Excluded
          services include:

          NOT MEDICALLY NECESSARY SERVICES OR SUPPLIES
          Any service or supply that is not Medically Necessary. However, if a service
          is determined to be not Medically Necessary because it was not rendered
          in the least costly setting, Covered Expenses will be paid in an amount
          equal to the amount payable had the service been rendered in the least
          costly setting.”

          The prior denial is upheld.
AR 807, 809-10 (footnotes not in original).
3.        Relevant Plan Language

          The Court finds that the Plan terms are clear and unambiguous. The Plan

states:

          Medically Necessary/Medical Necessity: health care services that a
          Provider, exercising prudent clinical judgment, would provide to a patient
          for the purpose of preventing, evaluating, diagnosing or treating an illness,
          injury, disease or its symptoms, and that are:


                                               11
      1. In accordance with generally accepted standards of medical or
         behavioral health practice;

      2. Clinically appropriate, in terms of type, frequency, extent, site and
         duration, and considered effective for the patient's illness, injury
         or disease;

      3. Not primarily for the convenience of the patient, patient’s
         caregiver(s) or Provider; and,

      4. Not more costly than an alternative service or sequence of
         services at least as likely to produce equivalent therapeutic or
         diagnostic results as to the diagnosis or treatment of that patient’s
         illness, injury or disease.

All requirements of the above-referenced definition must be met in order for
a health care service to be deemed Medically Necessary. The failure of a
health care service to meet any one of the above referenced requirements
means, in the discretion of the Corporation [BCBSSC] or CBA, the health
care service does not meet the definition of Medically Necessary/Medical
Necessity.

For the purposes of determining Medically Necessary/Medical Necessity:


      1. The Corporation and CBA have the discretion to utilize and rely
         upon any medical and behavioral health (which includes
         substance use and mental health) standards, policies, guidelines,
         criteria, protocols, manuals, publications, studies or literature
         (herein collectively referred to as “criteria”), whether developed
         by them or others, which in their discretion are determined to be
         generally accepted by the medical and/or behavioral health
         community;

      2. “Generally accepted standards of medical or behavioral health
         practice” means United States standards that are based on
         credible scientific evidence published in peer-reviewed medical
         and/or behavioral health literature generally recognized by the
         relevant United States medical or behavioral health community,
         physician     or     behavioral    health    specialty  society
         recommendations, and/or any other factors deemed relevant in
         the discretion of the Corporation or CBA; and,

      3. The Corporation and CBA may use, including but not limited to,
         Corporate Administrative Medical (“CAM”) Policies, Technology
         Evaluation Center (“TEC”) Assessments, Behavioral Health Care
                                     12
                 Utilization Management Criteria and/or any Care Guidelines or
                 criteria by MCG Health, LLC or affiliated companies which reflect
                 and are clinically appropriate health care services and generally
                 accepted standards of medical and behavioral health practice.
                 MCG Health, LLC and/or its affiliated companies are independent
                 companies that develop evidence based guidelines and criteria
                 for medical, behavioral health and insurance industries to
                 interpret clinical determinations and determine the Medical
                 Necessity and appropriateness of requested services,
                 procedures, devices and supplies.
AR 78-79.

      Investigational or Experimental: surgical or medical procedures,
      supplies, devices or drugs which, at the time provided, or sought to be
      provided, are in the judgment of the Corporation, not recognized as
      conforming to generally accepted medical or behavioral health practice in
      the United States, or the procedure, drug or device:
             1.    Has not received required final approval in the United States
                   to market from appropriate government bodies;
             2.    Is one about which the peer-reviewed medical literature in the
                   United States does not permit conclusions concerning its
                   effect on health outcomes;
             3.    Is not demonstrated in the United States to be superior to
                   established alternatives;
             4.    Has not been demonstrated in the United States to improve
                   net health outcomes; or,
             5.    Is one in which the improvement claimed is not demonstrated
                   in the United States to be obtainable outside the
                   Investigational or Experimental setting.

AR 76.

      A. PAYMENT

      The payment of Covered Expenses for Benefits is subject to all terms and
      conditions of the Plan of Benefits and the Schedule of Benefits. In the event
      of a conflict between the Plan of Benefits and the Schedule of Benefits, the
      Schedule of Benefits controls. Oral statements cannot alter the terms of the
      Plan of Benefits or Schedule of Benefits. Covered Expenses will only be
      paid for Benefits…

            4.      For which the required Preadmission Review, Emergency
                    Admission Review, Preauthorization and/or Continued Stay
                    Review has been requested and Preauthorization was
                    received from the
                    Corporation (the Member should refer to the Schedule of
                    Benefits for services that require Preauthorization);
                                           13
              5.     That are Medically Necessary;

              6.     That are not subject to an exclusion under Article IV of this
                     Plan of Benefits . . .
AR 90.

       ARTICLE IV - EXCLUSIONS AND LIMITATIONS

       THE EMPLOYER’S GROUP HEALTH PLAN WILL NOT PAY ANY
       AMOUNT FOR THE SERVICES AND PRODUCTS LISTED IN THIS
       ARTICLE IV EXCEPT: (1) SERVICES ARE RENDERED BY A HEALTH
       CARE PROVIDER AS PART OF A VALUE-BASED PROGRAM OR (2) IF
       REQUIRED BY LAW.
                                  . . .

       INVESTIGATIONAL OR EXPERIMENTAL SERVICES
       Services or supplies or drugs that are Investigational or Experimental.
                                          . . .

       NOT MEDICALLY NECESSARY SERVICES OR SUPPLIES
       Any service or supply that is not Medically Necessary. However, if a service
       is determined to be not Medically Necessary because it was not rendered
       in the least costly setting, Covered Expenses will be paid in an amount
       equal to the amount payable had the service been rendered in the least
       costly setting.


AR 102, 106-07.

                             CONCLUSIONS OF LAW


1.     Standard of Review

       The parties stipulated that the Court should apply an abuse of discretion standard

of review as to the determination of Medical Necessity (as that term is defined in the Plan).

ECF 19, Joint Stipulation ¶ 3. Under the Supreme Court’s holding in Metro. Life Ins. Co.

v. Glenn, 554 U.S. 105 (2008), and the Fourth Circuit’s holding in Champion v. Black &

Decker, 550 F.3d 353 (4th Cir. 2008), even if the Court were to assume a structural

conflict of interest existed in this matter, the conflict does not change the requirement that


                                             14
the Court is to review the decision at issue for an abuse of discretion. Therefore, under

Glenn and Champion, a conflict of interest is to be weighed as a factor in determining

whether the Plan abused its discretion when it denied Plaintiffs claim. The “conflict of

interest” factor “should prove more important (perhaps of great importance) where

circumstances suggest a higher likelihood that it affected the benefits decision . . . .”

Glenn, 554 U.S. at 117. The factor “should prove less important (perhaps to the vanishing

point) where the administrator has taken active steps to reduce potential bias and to

promote accuracy, for example, by walling off claims administrators from those interested

in firm finances, or by imposing management checks that penalize inaccurate decision

making irrespective of whom the inaccuracy benefits.” Id. Thus, “[t]he more incentive for

the administrator . . . to benefit itself by a certain interpretation of benefit eligibility or other

plan terms, the more objectively reasonable the administrator[’s] . . . decision must be

and the more substantial the evidence must be to support it.” Ellis v. Metro. Life Ins. Co.,

126 F.3d 228, 233 (4th Cir. 1997).

       In the present case, the Court finds that the conflict of interest factor should be

given relatively little weight. First, although Schaeffler was both the Plan Sponsor and

Plan Administrator and at all times retained the right to make final claims determinations

under the Plan, Schaeffler hired BCBSSC, who had no financial risk or obligation with

respect to the payment of claims to provide administrative claims payment services under

the Plan. AR 80-81, 136-37. See Palmetto Health v. Nucor Corp. Grp. Health Plan, C/A

No. 3:17-cv-02807-RMG, 2018 WL 5300187 (D.S.C. 2018) (holding that while it is true

that the employer acted as fiduciary, administrator, and the sole-funder of the plan, the

role of the conflict did not affect the reasonableness of the decision where the employer



                                                 15
adopted the well-reasoned determination of its third-party administrator which lacked a

direct financial interest in the matter, citing Champion, at 359). Second, the medical

reviews of Plaintiff’s claim were conducted by multiple independent, board certified

medical experts, including two BCBSSC medical reviewers and two independent

orthopedic surgeons, who had no incentive, financial or otherwise, to deny Plaintiff’s

claim. Additionally, and more significantly, the independent external reviews were blindly

assigned to appropriately matched medical specialists, with one of the experts even

giving an attestation that he had no conflict of interest in reviewing Plaintiff’s claim. AR

1046. Finally, the medical experts reviewing Plaintiff’s claim relied on Plaintiff’s own

medical records and established CAM policies that were referred to in the Plan in the

process of reviewing Plaintiff’s claim. The Court finds that while a potential structural

conflict of interest existed, the safeguards mentioned above mitigated against giving the

potential conflict any great weight.


2.     The Burden of Proof

       The Court finds that Plaintiff had the burden of proving that the services he was

requesting were Medically Necessary and therefore a “Covered Expense” under the

terms of the Plan. AR 90. If the claimant satisfied this burden, the burden shifted to the

Plan to show that some exclusion applied which precluded payment of benefits. Catledge

v. Aetna Life Ins. Co., 594 F. Supp. 2d 610 (D.S.C. 2009); see also Band v. Paul Revere,

14 F. App’x 210 (4th Cir. 2001) (a plaintiff has the burden of proving entitlement to benefits

the terms of an ERISA plan); Tucci v. First Unum Life Ins. Co., 446 F. Supp. 2d 473

(D.S.C. 2006); Fuja v. Benefit Trust Life Insurance Company, 18 F.3d 1405, 1408 (7th

Cir. 1994) (ERISA plaintiff has burden of proving coverage); see also Gable v. Sweetheart


                                             16
Company, Inc., 35 F.3d 851, 855-56 (4th Cir. 1994) (ERISA plaintiff bears the burden of

proving their employer’s ERISA plan contains a promise to provide vested benefits), Lown

v. Continental Cas. Co., 238 F.3d 543 (4th Cir. 2001) (applying de novo standard of review

holding that insurer properly denied the plaintiff’s claim where the plaintiff failed to meet

her burden of proving that she was totally disabled under the terms of a long-term

disability plan).


3.     Plaintiff’s Claim

       The Court finds that the Plan’s claim determination was the result of a deliberate,

principled reasoning process and was supported by substantal evidence. Under the

abuse of discretion standard, an administrator’s decision will not be disturbed if it is

reasonable, even if the reviewing court would have come to a different conclusion

independently. See, e.g., Evans, 514 F.3d at 323; Smith v. Cont'l Cas. Co., 369 F.3d 412,

417 (4th Cir. 2004); Feder v. Paul Revere Life Ins. Co., 228 F.3d 518, 522 (4th Cir. 2000).

“[A] decision is reasonable if it is the result of a deliberate, principled reasoning process

and if it is supported by substantial evidence.” Ellis v. Metro. Life Ins. Co., 126 F.3d 228,

232 (4th Cir. 1997); Bernstein v. CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir. 1995).

Substantial evidence is “evidence which a reasoning mind would accept as sufficient to

support a particular conclusion” and which “consists of more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” LeFebre v. Westinghouse

Elec. Corp., 747 F.2d 197, 208 (4th Cir. 1984). A reviewing court must assess the

reasonableness of the administrator’s decision based on the facts known to the

administrator at the time of the decision. See, e.g., Elliott v. Sara Lee Corp., 190 F.3d

601, 608-09 (4th Cir. 1999).


                                             17
       A reviewing court may consider various factors to assess the reasonableness of

the administrator's decision. These factors include (but are not limited to): (1) the

language of the plan; (2) the purposes and goals of the plan; (3) the adequacy of the

materials considered to make the decision and the degree to which they support it; (4)

whether the fiduciary’s interpretation was consistent with other provisions in the plan and

with earlier interpretations of the plan; (5) whether the decision-making process was

reasoned and principled; (6) whether the decision was consistent with the procedural and

substantive requirements of ERISA; (7) any external standard relevant to the exercise of

discretion; and (8) the fiduciary's motives and any conflict of interest it may have. Booth

v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342 (4th Cir. 2000).

The Booth factors are best viewed “as more particularized statements of the elements

that constitute a deliberate, principled reasoning process and substantial evidence . . . .”

Donnell v. Metro. Life Ins. Co., 165 Fed. Appx. 288, 294 n.6 (4th Cir. 2006) (unpublished)

(quotations omitted).

a.     Language of the Plan

       The Court finds that BCBSSC’s interpretation of the definition of Medical Necessity

and the exclusions contained in the Plan was supported by the Plan’s unambiguous

language. Subject to ultimate approval by Schaeffler, the Plan clearly gave BCBSSC

discretion to determine medical necessity and authorized the use of standards, policies,

guidelines, and criteria, including, but not limited to, CAM policies to determine clinically

appropriate health care services and generally accepted standards of medical health

practice. The Court further finds that BCBSSC’s use of the above criteria to interpret

clinical determinations and make recommendations regarding the medical necessity and



                                             18
appropriateness of Plaintiff’s requested procedure and medical devices was consistent

with the terms of the Plan and was not an abuse of discretion. Finally, the Court notes

that while Plaintiff alleges that he is entitled to benefits, Plaintiff makes no allegation that

BCBSSC misinterpreted the terms of the plan. Accordingly, the Court finds that first Booth

factor weighs in Defendants’ favor.

b.     The Purposes and Goals of the Plan

       The Court finds that the purpose of the Schaeffler Plan was to offer self-funded

health coverage to its employees as an employee benefit. Accordingly, the goal of the

Plan was to provide a maximum benefit to those covered within the available resources.

To meet this goal, the Plan had to be constructed to ensure that claims submitted for

covered services were paid. At the same time, the Plan had to be constructed to exclude

from coverage other services such as those considered not Medically Necessary and

Investigational or Experimental. As can be seen by the definition of Medically Necessary,

to be payable, the service had to be in accordance with generally accepted standards,

clinically appropriate and not more costly than an alternative service at least as likely to

produce equivalent results. Services that were not Medically Necessary and/or were

Experimental or Investigational in addition to not being covered were specifically excluded

under the terms of the Plan. AR 76, 78-79, 106-107.

       In the present case, the evidence in the record, including peer-reviewed standards,

policies, guidelines, and criteria; the opinions of two in-house board certified BCBSSC

medical reviewers; and two board certified independent specialist medical reviewers

determined that Plaintiff’s requested procedure and/or DME were not Medically

Necessary and/or were Experimental or Investigational. Because the purpose of the Plan



                                              19
was to allow only benefits for services and/or DME that were Medically Necessary and/or

not Experimental or Investigational, the Court finds that BCBSSC’s recommendation to

deny Plaintiff’s claim was consistent with the purposes and goals of the Plan.

c.    Adequacy of the Materials Considered to Make the Decision and the Degree
      to Which They Support It.

      The Court finds that the Plan’s claim determination was supported by substantial

medical evidence and was not an abuse of discretion. As was previously discussed, this

evidence included peer-reviewed standards, policies, guidelines, and criteria, including

CAM policies; the opinions of two in-house board certified BCBSSC medical reviewers;

and two board certified independent specialist medical reviewers who all found that

Plaintiff’s requested procedure and/or DME were not Medically Necessary and/or were

Experimental or Investigational.

      First, Plaintiff’s own objective diagnostic MRI on January 1, 2017, indicated that

while Plaintiff had mild DDD with minimum disc protrusion at L5-S1, Plaintiff had no

central canal compromise, no canal stenosis and no neural impingement. AR 317. On

February 21, 2017, Plaintiff’s treating physician, Dr. Edwards, found that Plaintiff had no

evidence of instability at L5-S1, had 90 flexion in the lumbar region, had a motor strength

5 out of 5 bilaterally with normal symmetric 2+ reflexes, and had no abnormal gait or long

tract findings. AR 313. While Dr. Edwards advocated for Plaintiff to receive the requested

lumbar fusion, Dr. Edwards’ opinion was not supported by the objective medical evidence.

“Courts in the Fourth Circuit routinely hold that it is not an abuse of discretion for an

ERISA-regulated plan’s claim administrator to deny benefits unsupported by objective

evidence.” Collins v. Qwest Disability Plan, C/A No. 7:06-cv-1128-HMH, 2006 WL

2946466 (D.S.C. 2006) (internal quotations marks and citation omitted). Accordingly, the

                                            20
Court finds that BCBSSC did not abuse its discretion in failing to give Dr. Edward’s opinion

controlling weight.


       Second, the Court finds that the fact that Dr. Edwards believed that the requested

procedure was medically necessary was not binding on the Plan. Under an abuse of

discretion standard of review, the Plan was not obligated to give greater weight to the

opinions of Plaintiff’s treating physicians. Black & Decker Disability Plan v. Nord, 538 U.S.

822 (2003); Elliot v. Sara Lee Corp., 190 F.3d 601 (4th Cir. 1999). Plans are not bound

by the opinion of a treating doctor in determining medical necessity. See Sheppard &

Enoch Pratt Hosp., Inc. v. Travelers Ins. Co., 32 F.3d 120, 125 (4th Cir. 1994) (In

determining benefits, “the very judgment of the treating doctor as to the medical necessity

of the prescribed treatment is being assessed by the Plan administrator and its medical

consultants. To require the Plan to give conclusive weight to the opinion of the treating

physician would deprive it of its role in determining medical necessity”); Free v. Travelers

Ins. Co., 551 F. Supp. 554, 560 (D. Md. 1982) (“the plaintiff’s unfettered right to select a

physician and follow his advice does not create a corresponding responsibility in the

defendant to pay for every treatment so chosen . . . [t]o require insurers to pay for every

remedy, proven or unproven, prescribed by a physician, could invalidate the actuarial

basis of current premium rates”); Unlike the opinions of the independent medical

reviewers, the BCBSSC in-house medical reviewers and the BCBSSC CAM policies, Dr.

Edward’s opinion was merely conclusory and failed to address the requirements of the

Plan’s definition of Medically Necessary and address the required Plan criteria. Therefore,

the Court finds that BCBSSC did not abuse its discretion in failing to give Dr. Edward’s

opinion controlling weight.


                                             21
       Third, the Court finds that the Plan did not abuse its discretion in giving greater

weight to the opinions of the two independent, board certified orthopedic surgeons,

Dr. Gocke and the medical reviewer from Medical Review Institute of America, who

both opined that the requested DME and/or services were not medically necessary

and/or were investigational. See AR 806-812, 1045-1047. These reviewers were

neutral, appropriately matched specialists who properly applied the terms of the Plan

and the applicable plan criteria. The Court finds that BCBSSC’s recommendation

giving these opinions greater weigh was not an abuse of discretion.

       Fourth, the Court finds that the Plan did not abuse its discretion in relying on the

opinions of BCBSSC’s own board certified medical reviewers, Drs. Bretous and Lawhead.

See AR 301, 319, 859, 874. Both Drs. Bretous and Lawhead reviewed Plaintiff’s medical

records and applied the terms of the Plan and the Plan authorized peer-reviewed

standards, policies, guidelines, and criteria, including CAM policies to come to the

conclusion that Plaintiff’s requested procedure and DME were not medically necessary.

Because the Plan was self-funded and BCBSSC was not the insurer of the Plan, the Court

finds that Drs. Bretous and Lawhead were neutral experts. Accordingly, the Court finds

that the Plan’s reliance on Drs. Bretous’ and Lawhead’s opinions and the applicable

BCBSSC CAM policies was not an abuse of discretion. See Martin v. Blue Cross Blue

Shield of Virginia, 115 F.3d 1201 (4th Cir. 1997) (upholding the denial of benefits for high

dose chemotherapy and peripheral stem cell rescue as being experimental based in part

on a Blue Cross Blue Shield of Virginia TEC assessment); Evans v. Blue Cross Blue

Shield of South Carolina, 834 F. Supp. 887 (D.S.C.1993) (upholding the denial of benefits




                                            22
for a radial keratotomy based on a BCBSSC TEC assessment and the opinion of

BCBSSC’s Medical Director).

       Fifth, the Court finds that BCBSSC did not abuse its discretion in choosing between

conflicting medical evidence. The Fourth Circuit has held it is not an abuse of discretion

for a plan fiduciary to deny benefits where conflicting medical reports are presented. Elliot,

190 F.3d 601 (4th Cir. 1999); Ellis v. Metropolitan Life Ins. Co., 126 F.3d 228 (4th Cir.

1997) (finding no abuse of discretion in fiduciary’s denial of benefits where claimant’s

primary medical provider’s finding of disability conflicted with reports of independent panel

of medical specialists); Brogan v. Holland, 105 F.3d 158 (4th Cir.1997) (affirming district

court’s grant of summary judgment for trustees where medical evidence was conflicting

as to whether the plaintiff’s stroke occurred during course of employment). The Court

finds that the fact that BCBSSC gave more weight to the objective medical findings; the

opinions of two independent, board-certified orthopedic surgeons; the opinions of two

board-certified in-house medical reviewers and peer-reviewed CAM policies; all of which

specifically addressed the terms of the Plan and the Plan criteria; over the conclusory

opinions of Plaintiff’s treating physician was not an abuse of discretion.

       Additionally, the Court finds that Plaintiff did not engage in sufficient physical

therapy to meet the Plan’s medical necessity criteria. The Plan’s Medical Necessity criteria

required that Plaintiff attempt at least 6 weeks of physical therapy. AR 319, 614, 1262-64.

However, Plaintiff stated that she engaged in physical therapy from March 23, 2017,

through April 5, 2017, ECF 26 at 4, and the records of Hartsville Physical Therapy and

Rehabilitation Center indicated that Plaintiff engaged in 22 days of physical therapy from

March 14, 2017, through April 5, 2017, AR 933-37. While it is undisputed that Plaintiff did



                                             23
engage in some physical therapy, the Court finds that Plaintiff did not engage in 6 weeks

of physical therapy as was required by the Plan criteria.7, 8

       Likewise, the Court further finds there was substantial evidence in the record that

Plaintiff did not complete the required course of pain management injections. According

to the evidence in the administrative record, Plaintiff received one epidural steroid

injection on February 8, 2017. AR 942. No other steroid injections were noted in the

record. Accordingly, the Court finds that Plaintiff failed to meet the required 6 weeks of

conservative care required by the criteria. AR 614, 1262-64.9

       The Court also finds there was no evidence in the administrative record that

Plaintiff’s daily activities were impaired for 6 months or that Plaintiff suffered significant

functional impairment for 3 months which also were requirement of the Medical Necessity

criteria. AR 614, 1262-64. 10

       The Court notes that while there was some variation in the opinions of the

reviewing physicians as to which particular criteria Plaintiff met, all of the reviewing

physicians unanimously found that Plaintiff failed to meet the required combination of

Medical Necessity criteria for the requested procedure and durable medical equipment to



       7
        This conclusion also was supported by BCBSSC’s board certified in-house
medical reviewers, Drs. Bretous, AR 319, 859, and Lawhead, AR 301, as well as
independent, board certified orthopedic surgeon Dr. Ryan Gocke, AR 643-44.
       8
         There was also no evidence in Plaintiff’s records that Plaintiff engaged in a home
exercise program prescribed by a physical therapist, chiropractic provider or physician
which was also one of the criteria. AR 614.
       9
         This conclusion was supported by the expert opinions of Drs. Gocke, AR 1045-
47, Lawhead, AR 301, and the Medical Review Institute of America, Inc. orthopedic spine
surgeon, AR 807, 809-10.
       10
         Drs. Gocke and Lawhead both opined that there was no evidence that Plaintiff
suffered activity modifications. AR 301, 1045-47.
                                             24
be covered by the Plan. The fact that BCBSSC chose to give greater weight to a particular

finding contained in one or more of these opinions did not amount to an abuse of

discretion. See Elliot, 190 F.3d 601 (4th Cir. 1999) (it is not an abuse of discretion for a

plan fiduciary to deny benefits where conflicting medical reports are presented).

       Plaintiff argues that he should prevail based on the Fourth Circuit’s holding in

DuPerry v. Life insurance Co. of N. Am., 632 F. 3d 860 (4th Cir. 2011). However, the

Court disagrees and finds that Plaintiff’s reliance on DuPerry is misplaced because

DuPerry can be easily distinguished. First, DuPerry involved a claim for long term

disability benefits due to fibromyalgia, and not a claim for determining medical necessity

based on established medical necessity criteria. Second, the claim administrator in

DuPerry was also the insurer of the plan. Therefore, the Fourth Circuit found that this

conflict of interest weighed heavily against LINA. Here, although Defendant Schaeffler

was both the Plan Sponsor and Plan Administrator and at all times retained the right to

make final claims determinations under the Plan, Schaeffler hired BCBSSC, who had no

financial risk or obligation with respect to the payment of claims, to provide administrative

claims payment services under the Plan. AR 80-81, 136-37. Accordingly, the structural

conflict of interest in the present case did not weigh heavily against Defendants. Third, in

DuPerry, the Court found that LINA’s medical reviewers’ opinions ignored the plaintiff’s

subjective complaints of pain and were merely conclusory. Here, BCBSSC relied on the

opinions of four board certified medical reviewers who made specific findings addressing

established Plan Medical Necessity criteria using Plaintiff’s own medical records and

objective medical evidence. On the other hand, Plaintiff’s treating physician made

conclusory statements that did not address the Plan criteria, and were inconsistent with



                                             25
Plaintiff’s own medical records and objective medical evidence. As a result, the Court

finds that DuPerry is distinguished and has no application to the facts of this case.

       The Court’s review of the administrative record establishes that the Plan’s decision

to deny Plaintiff’s claims resulted from a process that was deliberate and principled. There

was substantial evidence in the administrative record indicating that Plaintiff failed to meet

the required Medical Necessity Plan criteria. Therefore, the surgical procedure and

durable medical equipment requested by Plaintiff was not in accordance with generally

accepted standards of medical practice, and was not clinically appropriate, in terms of

type, frequency, extent, site and duration, and was not considered effective for the

patient’s illness, injury or disease, and therefore was not Medically Necessary. BCBSSC

reviewed all medical records submitted by Plaintiff and/or his providers. Multiple medical

reviews were performed on Plaintiff’s claim by board certified physicians including

independent external specialists. BCBSSC applied unambiguous Plan terms and

specifically approved, peer-reviewed criteria in reviewing Plaintiff’s claims. Plaintiff and/or

his providers were given ample opportunity to submit any evidence they desired to

support Plaintiff’s claims and his appeals. Plaintiff and/or his providers even availed

themselves to a peer to peer call and an external medical review. At all times during the

claim, Plaintiff was kept apprised of the status of the claim and written communications

with Plaintiff fully informed Plaintiff of his ERISA rights. Accordingly, the Court finds that

the Plan’s claim determination was deliberate, principled and was not an abuse of

discretion. See Donnell v. Metro. Life Ins. Co., 165 Fed. Appx. 288, 294-95 (4th Cir. 2006)

(approving of decision making process that included review of all submitted medical

evidence, measurement of claimant’s vocational abilities, an independent medical



                                              26
evaluation, and timely notice of claim status); see Hensley v. IBM, 123 Fed. Appx. 534,

538 (4th Cir. 2004) (record demonstrated decision to terminate benefits resulted from a

deliberate, principled reasoning process where administrator issued multiple requests for

information from claimant’s physicians, conducted several reviews of her medical records

by   independent consultants, and, on appeal, gave consideration to claimant's

supplemental medical evidence); Tucci v. First Unum Life Ins. Co., 446 F. Supp. 2d 473,

484-85 (D.S.C. 2006) (review process “deliberate and principled” where insurer obtained

input from treating physicians, obtained multiple medical reviews of claimant’s records,

reviewed all medical records, offered claimant the opportunity to provide supplemental

medical evidence, advised claimant of her rights, and kept claimant apprised of the status

of her claim).

d.     Whether the Fiduciaries Interpretation Was Consistent With the Other
       Provisions In The Plan and Earlier Interpretations of The Plan.

       As was previously discussed, the Court holds that BCBSSC’s interpretation was

consistent with the terms of the Plan. The Court also finds that Plaintiff failed to submit

any evidence that the BCBSSC’s interpretation was inconsistent with any prior

interpretations. Accordingly, this Booth factor weighs in Defendants’ favor.

e.     Whether The Decision-making Process Was Reasoned and Principled.

       As was previously discussed, the Court holds that the Plan’s claim determination

was reasoned and principled.

f.     Whether The Decision-making Process Was Consistent With The Procedural
       and Substantive Requirements of ERISA.

       The Court’s review of the administrative record indicates that there were no

procedural irregularities during the claim. Plaintiff was kept informed as to the status of



                                            27
his claim. The denial letters fully and/or substantially complied with the requirements of

the ERISA claim regulations. Once the claim was initially denied, Plaintiff was given

opportunities to appeal and supply BCBSSC with supporting documentation. Accordingly,

the Court finds that the Plan fully complied with the procedural and substantive

requirements of ERISA.

g.     Any External Standard Relevant to The Exercise of Discretion.

       The Court finds that no party submitted any evidence of any external standard

relevant to this case. Therefore, the Court finds that this Booth factor is not applicable to

this case.

h.     The Fiduciary’s Motives and Any Conflict of Interest It May Have.

       As this Court previously discussed in its holding concerning the applicable

standard of review, the Court finds that while a potential structural conflict of interest

existed, the safeguards mentioned above mitigated against giving the potential conflict

any great weight.

i.     Evidence Outside of The Administrative Record

       The parties stipulated in the Joint Stipulation that Plaintiff’s claim can be decided

on the administrative record, and no party argued that evidence outside of the

administrative record should be considered by the Court. Therefore, the Court finds that

this Booth factor does not apply to this case.

                                    III. CONCLUSION

       After careful consideration of the relevant Memoranda In Support of Judgment, the

administrative record and the Joint Stipulation, the Court determines that the Defendants

engaged in a deliberate, principled reasoning process and that their decision was



                                             28
supported by substantial evidence that the services requested by Plaintiff were not

Medically Necessary and/or were Experimental or Investigational under the terms of the

Plan. Therefore, for the reasons set out herein, is hereby ordered that Defendants’

Motions for Judgment are granted and that Plaintiff’s Motion for Judgment is denied.

      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
May 16, 2019
Spartanburg, South Carolina




                                           29
